Citation Nr: 0606016	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected gouty arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to May 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
decision of the Houston Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was scheduled for a 
personal hearing in May 2003 before a Decision Review Officer 
at the RO, and was given proper notice of the hearing.  He 
failed to appear for the hearing.  The case was before the 
Board in October 2004, when it was remanded for additional 
development.  


FINDINGS OF FACT

The veteran's diabetes mellitus was not manifested in service 
or in his first postservice year, and is not shown to be 
related to service or to the veteran's service-connected 
gouty arthritis (including its treatment).  


CONCLUSION OF LAW

Service connection for diabetes mellitus, including as 
secondary to service-connected gouty arthritis, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in August 2002 
correspondence from the RO, in a January 2003 statement of 
the case (SOC), in additional correspondence from the RO in 
November 2004, and in an August 2005 supplemental SOC (SSOC).  
Although he was provided full notice/information subsequent 
to the rating decision on appeal, he is not prejudiced by any 
notice timing defect.  He was notified (in the August 2002 
and November 2004 correspondence, and in the January 2003 SOC 
and August 2005 SSOC) of everything required.  The case was 
reviewed de novo subsequent to the notice, and the veteran 
has had ample opportunity to respond.  

Regarding content of notice, the October 2002 decision on 
appeal, the SOC and the SSOC, informed the veteran of what 
the evidence showed and why the claim was denied.  He was 
advised by August 2002 and November 2004 correspondence, and 
the SOC and SSOC, that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The August 2002 and November 2004 
correspondence, and the January 2003 SOC and the August 2005 
SSOC, advised him of what the evidence must show to establish 
entitlement to the benefit sought, and of what information or 
evidence VA needed from him.  The SOC and SSOC contained the 
text of the regulation implementing the VCAA, including the 
specific provision that the claimant is to be advised to 
submit everything in his possession pertinent to the claim.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
Board directed additional development by an October 2004 
remand, and the additional evidence obtained (including VA 
examination and medical opinion) was considered by the RO.  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that his diabetes mellitus 
that is causally related to his service-connected gouty 
arthritis, and specifically its VA treatment with Prednisone.  
In support of his claim, he submitted a photocopy excerpt 
from the Physicians' Desk Reference (PDR) indicating that 
adverse reactions to prednisone (an adrenocortical steroid) 
include manifestations of latent diabetes mellitus.  

Historically, the RO granted service connection for multiple 
joint gouty arthritis in June 1997, based on the veteran's 
service medical records that showed such disease was 
diagnosed in service.  The service medical records include a 
May 20, 1996, clinical record that shows a diagnosis of 
active monoarticular arthritis of the left knee, most likely 
secondary to gout.  The examiner noted that gout is a disease 
that can easily controlled without significant sequelae, and 
the treatment plan consisted, in part, of 40 milligrams of 
prednisone daily for one week, to be decreased by 5-10 
milligrams per week.  A Medical Board Report later in May 
1996 shows diagnoses, in pertinent part, of gout, with gouty 
arthritis of several joints (responding to treatment), and 
monoarticular arthritis of the left knee most likely 
secondary to gout (not responding to treatment).  The Medical 
Board report indicates that treatment for gouty arthritis 
during service included steroid therapy "to start on 40 
[milligrams] of prednisone a day for one week to taper by 10 
[milligram] each week . . . ."  The remainder of the service 
medical records are negative for symptoms, clinical findings 
or diagnosis of diabetes.  

During service the veteran was also seen by a private 
physician whose medical reports dated in February and March 
1996 note a history of gout and a diagnosis of polyarthritis.  
The records show that Prednisone was used to treat the 
polyarthritis (primarily arthritis of the left foot and 
ankle).  A February 19, 1996, clinical record shows 
prescription of 20 milligrams of prednisone daily, and a 
clinical record dated one week later shows that Prednisone 
was discontinued.  

The earliest postservice medical evidence showing a diagnosis 
of diabetes mellitus is a March 2000 clinical report from a 
private physician showing a diagnosis of diabetes mellitus.  
The private records, dated from December 1999 to November 
2001, contain a single assessment of gout.  The records do 
not refer to the veteran's service, and do not suggest a 
relationship between the veteran's gouty arthritis, or any 
treatment for gouty arthritis, and the diagnosed diabetes 
mellitus.  

VA outpatient reports dated from October 2001 to June 2002 
reflect continuing treatment for numerous health disorders, 
including diabetes and gout.  The records do not refer to the 
veteran's service or suggest a relationship between the 
veteran's diabetes mellitus and the service-connected gouty 
arthritis, or any treatment for gouty arthritis.  

On VA examination in September 2002, the veteran was examined 
by a Physician's Assistant (PA) who noted that the veteran 
was "concerned that steroids he took may have caused his 
diabetes."  It was reported that the veteran's diabetes 
mellitus initially manifested in 2000.  The veteran related 
that he was placed on steroid therapy in 1996 for gouty 
arthritis that was unresponsive to other regimens.  The PA 
noted that the veteran took steroids "intermittently over a 
period of three years with first therapy approximately every 
four months otherwise he was sometimes kept on a low dosage 
of 5 [milligrams] per day."  It was further noted that 
steroid therapy was discontinued in 1999.  Examination 
resulted in diagnosis of diabetes mellitus, type II, without 
complications.  In the examination report (which was reviewed 
by a VA staff physician), the PA opined that the diabetes:
[I]s less likely than not related to 
steroid use for gout as the dose was 
small over a relatively short time and 
the diabetes did not manifest itself 
until one year later.

Additional private medical reports dated through February 
2003, and VA outpatient records dated through December 2004, 
reflect continuing treatment for numerous health disorders, 
including diabetes and gout.  Neither the VA records nor 
private reports refer to the veteran's service, nor suggest a 
relationship between the gouty arthritis, or any treatment 
therefore, and diabetes mellitus.  The VA outpatient records 
and private medical records do not include a medical opinion 
regarding the etiology of the veteran's diabetes mellitus.  

On March 2005 VA examination pursuant to the Board's remand, 
the examiner reviewed the veteran's claims folder as well as 
PDR originally submitted by the veteran.  The examiner noted 
that the veteran had gouty arthritis that was unresponsive to 
a regimen with allopurinol, colchicine, and nonsteroidals 
such as Indocin, and was then placed on an intermittent 
course of oral Prednisone therapy in 1996 and 1997, which 
were "tapered down to 5 [milligrams] per day physiological 
dose till 1999 for gouty arthritis, which was refractory to 
usual medical regimen."  The steroid therapy was 
discontinued in 1999.  The examiner reported that the onset 
of the veteran's diabetes mellitus was in early 2000, 
however, there was medical evidence showing a glucose level 
of 205 in December 1999, "which lead [sic] eventually to the 
diagnosis of diabetes mellitus."  The examiner also noted 
that the veteran has underlying gouty arthritis in addition 
to numerous other health disorders.  Examination resulted in 
diagnoses of non-insulin dependent diabetes mellitus, type II 
(poorly controlled); preexisting hypertension, hyperlidemia 
[sic], and obesity; and urine microalbuminuria, as likely as 
not due to diabetes.  Based on the time-line of the steroid 
therapy regimen for gouty arthritis as shown by the record, 
the March 2005 examiner opined:

[I]t is less likely than not that [the 
veteran's] steroid therapy caused 
diabetes mellitus.  Since after stopping 
high dose steroid therapy usually 
deleterious effect, resolves within a 
month generally and he had received 5 
[milligrams] per day low physiological 
dose before he stopped prednisone in 
1999.  The veteran . . . left service in 
1997.  It is the opinion of the examiner 
that [the veteran's] previous (prior to 
[the] onset of diabetes) prednisone 
therapy is less likely than not the 
etiology of his diabetes.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

If a veteran served on active duty for ninety days or more 
and a chronic disease, to include diabetes mellitus, becomes 
manifest to a degree of ten percent or more within one year 
from the date of separation from such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).
As diabetes mellitus was not manifested in service or in the 
first postservice year, direct (i.e., on the basis that it 
was first manifested in service) or presumptive (as chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307) service 
connection for such disease is not warranted.  

The veteran's theory of entitlement to service connection for 
diabetes mellitus is essentially that such disability is 
secondary to a regimen of steroid (Prednisone) therapy 
provided in treatment of his service-connected gouty 
arthritis.  However, VA medical professionals have not found 
that there is any such relationship, and the veteran has not 
submitted competent (medical) evidence to that effect, nor 
indicated that any such evidence exists and is available.  In 
fact, the most recent medical evidence of record specifically 
on point (the report of a VA examination in March 2005 
pursuant to the Board's remand) contains the express opinion 
of a VA physician that "it is less likely than not that [the 
veteran's] steroid therapy caused diabetes mellitus."  The 
March 2005 VA physician's opinion is consistent with a 
previous VA medical professional's opinion that the veteran's 
diabetes mellitus "is less likely than not related to 
steroid use for gout as the dose was small over a relatively 
short time and the diabetes did not manifest itself until one 
year later."  There is no medical evidence or opinions to 
the contrary.  

With respect to the textual material (extracts from the PDR) 
submitted by the veteran, such evidence is not probative in 
the matter at hand.  While it indicates that adverse 
reactions to Prednisone may include "manifestations of 
latent diabetes", it is nonspecific as to the veteran.  It 
does not indicate that Prednisone therapy did indeed cause or 
aggravate the veteran's diabetes.  Furthermore, the March 
2005 VA examiner reviewed the texts provided, and discounted 
the veteran's theory (with an explanation of the rationale).  
There is no competent evidence specific as to the veteran to 
the contrary.  

Without competent evidence of a nexus between the veteran's 
diabetes mellitus and his service-connected gouty arthritis 
(or its treatment, including with Prednisone), secondary 
service connection for the diabetes is also not warranted.  
The veteran's own statements alleging that his diabetes 
mellitus is related to the Prednisone that was prescribed to 
treat his service-connected gouty arthritis, cannot by 
themselves establish that this is so.  He is a layperson and, 
as such, is not competent in matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against the claim.  


ORDER

Service connection for diabetes mellitus, including as 
secondary to service-connected gouty arthritis, is denied.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


